 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC DANNENBERG,                                     Case No. 1:20-cv-00128-SAB (PC)

12                       Plaintiff,
                                                           ORDER GRANTING PLAINTIFF’S
13           v.                                            APPLICATION FOR LEAVE TO PROCEED
                                                           IN FORMA PAUPERIS BY A NON-
14    BRANDON PRICE, et al.,                               PRISONER

15                       Defendants.                       (ECF Nos. 2, 5)

16

17          Plaintiff Eric Dannenberg is a civil detainee proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to a civil commitment are not

19   prisoners within the meaning of the Prison Litigation Reform Act. See Page v. Torrey, 201 F.3d

20   1136, 1140 (9th Cir. 2000).

21          On January 24, 2020, Plaintiff filed a motion for leave to proceed in forma pauperis.

22   (ECF No. 2.) However, Plaintiff’s application was not filed on the required form for an

23   application to proceed in forma pauperis by a non-prisoner. Therefore, on January 27, 2020, the

24   Court ordered Plaintiff to either file an application to proceed in forma pauperis by a non-prisoner

25   on the required form that the Court provided to Plaintiff, or pay the $400.00 filing fee. (ECF No.

26   4.)

27          Currently before the Court is Plaintiff’s motion for leave to proceed in forma pauperis,

28   filed on March 2, 2020. (ECF No. 5.)
                                                       1
 1            Examination of Plaintiff’s application reveals that Plaintiff is unable to afford the costs of

 2   this action and, thus, is entitled to proceed without prepayment of fees. Accordingly, Plaintiff’s

 3   application to proceed in forma pauperis by a non-prisoner, (ECF Nos. 2, 5), is HEREBY

 4   GRANTED.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     March 3, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
